NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ISMAEL QUINTANILLA                         No.    20-70676
RODRIGUEZ,
                                                Agency No. A215-820-513
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Jose Ismael Quintanilla Rodriguez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law. Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th

Cir. 2016). We grant the petition for review and we remand.

      In his appeal brief to the BIA, Quintanilla Rodriguez raised a request to

remand his proceedings to submit further evidence of his claims. In his opening

brief, Quintanilla Rodriguez contends the BIA erred by failing to address that

argument. We agree. See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir.

2005) (“[T]he BIA [is] not free to ignore arguments raised by a petitioner.”); see

also Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (“In reviewing the

decision of the BIA, we consider only the grounds relied upon by that agency. If

we conclude that the BIA’s decision cannot be sustained upon its reasoning, we

must remand to allow the agency to decide any issues remaining in the case.”).

Thus, we grant the petition for review and remand to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      In light of this disposition, we do not reach the merits of Quintanilla

Rodriguez’s asylum, withholding of removal, and CAT claims.

      The parties shall bear their own costs on appeal.

      Quintanilla Rodriguez’s removal is stayed pending a decision by the BIA.

      PETITION FOR REVIEW GRANTED; REMANDED.


                                          2                                     20-70676